Citation Nr: 1748822	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.
 
2. Entitlement to a compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1973 to December 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision from the RO in Nashville, Tennessee.  

This appeal was previously before the Board in August 2016 and the Board remanded these claims for additional development.  

In an August 2016 rating decision the RO granted service connection for cholesteatoma of the left ear with an evaluation of 10 percent, effective February 7, 2012.  The RO noted that the September 1997 rating decision combined cholesteatoma and hearing loss of the right ear for a 10 percent evaluation.  The RO recharacterized the Veteran's right ear disability claim and provided separate evaluations for cholesteatoma and hearing loss of the right ear.  The RO continued a 10 percent evaluation for cholesteatoma of the right ear and assigned 0 percent evaluation for right ear hearing loss, effective February 7, 2012. 

In January 2017, the Veteran submitted a 30 day waiver of Agency of Original Jurisdiction (AOJ) review for audiograms completed at a private facility to be reviewed initially by the Board.  The case has returned to the Board.


FINDINGS OF FACT

1. The Veteran's left ear hearing loss did not have its onset during active service or within one year of service discharge and is not otherwise related to active service. 

2. The Veteran's current right ear hearing loss has been manifested by a combination of auditory thresholds and speech recognition percentages which are productive of Level I hearing loss.  


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met for the any period on appeal. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for a disability rating to a compensable degree for right ear hearing loss disability with mastoidectomy due to cholesteatoma, have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection for Left Ear Hearing Loss 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a). M21-1MR III.iv.4.B.12.a.  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection. Id. 

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2016). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran and his representative assert that the Veteran is entitled to service connection for left ear hearing loss as a result of in-service noise exposure.  Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for left ear hearing loss.

Service treatment records (STRs) show numerous audiometric evaluations throughout service.  On the October 1974 audiometric evaluation, the Veteran's auditory threshold was measured at 45 decibels at 1000 Hz and at 50 decibels at 4000 Hz.  STRs showing a comparison of audiometric examinations between October 1981 and January 1983 and between February 1988 and April 1990 show no significant puretone threshold changes.  An October 1991 service treatment record (STR) shows that the Veteran had cerum removed from his left ear.  There was no additional treatment to the Veteran's left ear during service.  Regardless, the evidence shows in-service hearing loss to some extent.

In September 2011, 18 years after military service, the Veteran had an MRI of the brain at a private medical facility. The MRI showed otitis media and vestibular nerve deficiency in the Veteran's left ear. The Veteran has submitted audiograms from the same private facility and the August 2013, December 2014 and September 2016 audiometric examinations show auditory thresholds for at least three frequencies at 26 decibels or greater.  
A June 2012 VA examination found that the Veteran had sensorineural hearing loss in his left ear. The VA examiner reported that the Veteran's left ear hearing loss was not at a level to be considered a disability for VA purposes.  

A December 2013 VA examination  reported that the Veteran's left ear hearing loss was not at a level to be considered a disability for VA purposes. The examiner reported a diagnosis of sensorineural hearing loss for the Veteran's left ear.  

The June 2012 and December 2013 VA examinations do not address whether the Veteran's current left ear hearing loss is related to his military service.

In November 2016, a VA examiner reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints.  The VA examiner diagnosed the Veteran with conductive hearing loss of the left ear.  The VA examiner reported that a retirement examination in August 1993 showed that the Veteran's left ear hearing was normal with the exception to mild hearing loss at 6000 Hz.  The VA examiner noted that when comparing the August 1993 examination results to earlier examinations performed in service, there were no significant threshold shifts.  The Veteran reported military noise exposure from artillery, hand grenade simulations, helicopters and trucks.  His occupational noise exposure was as a contractor in Iraq from 2003 to 2004.  The examiner reported that the Veteran's current hearing loss is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure. 

A review of the evidence of record in its entirety shows that the Veteran has a present left ear hearing loss disability and thus meets the first element of Holton.  Regarding the second element for direct a service connection claim under Holton, the Board finds that there was exposure to acoustic trauma during service. The Veteran's DD-214s show that his MOS or duties were as an infantryman, a helicopter repairer and an ammunition NCO during active duty service.  
Regarding the third element for a direct service connection claim under Holton, the evidence of record does not support a nexus between the Veteran's current left ear hearing loss and his military service.  The November 2016 VA examiner reported that despite the in-service October 1974 audiometric findings, the Veteran's had no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for the Veteran's left ear.  In other words, there is no consistent evidence of record showing left ear hearing loss during the Veteran's military service. The examiner reported that since there were no consistent shifts during service, there was no evidence of permanent hearing loss caused by exposure to noise during military service. 

The Board finds that the November 2016 VA examination outweighs the private audiometric examinations. The private examiner did not address the Veteran's service treatment records, which had hearing tests done during service and at separation. The November 2016 VA examiner, however, addressed in-service audiometric examinations, whether there was a left hearing loss disability and whether current left ear hearing loss was related to the Veteran's military service. The VA examiner provided a persuasive rationale as to why there is no nexus between the Veteran's current left ear hearing loss and his military service.  Thus, the probative value of the private audiometric examinations is diminished.  

Of more probative value is the November 2016 VA examiner as this medical professional is competent to provide opinions regarding medically complicated matters and he analyzed the Veteran's symptoms and history. The Board finds that the November 2016 VA opinion is more probative because it is accompanied by a rationale that is grounded in, and is consistent with, the evidence, to include the service treatment records, concurrent clinical findings, and statements made by the Veteran to the examiner. The November 2016 VA examiner found that the evidence did not support a nexus between the Veteran's current left ear hearing loss and military service based upon a lack of consistent findings in audiometric examinations during military service.  The Board adopts this examiner's findings.  As such, the Veteran's claim for direct service connection must be denied. Holton.

For a presumptive claim for service connection the Veterans' left ear hearing loss disability must have manifest to a compensable degree within one year of separation from service.  The Board notes that at no time has the Veteran's left hear hearing loss manifest to a compensable degree.  Therefore, the Veteran is unable to prevail under a presumptive service connection claim. 38 C.F.R. § 3.309(a). 

In his informal hearing, submitted in September 2017, the Veteran asserts that he should prevail under Hensley.  While the lack of a hearing "disability" at service separation does not preclude the establishment of service connection for hearing loss, see Hensley, 5 Vet. App. 155, the fact that a medical examiner bases an opinion upon the audiometric results in service and at service separation does not render the opinion inadequate.  The decision in Hensley simply permits a claimant to substantiate a claim by submitting evidence that a current disability is causally related to service.  Here, there is no medical opinion that purports to relate the Veteran's current left ear hearing loss or the nerve damage seen in the September 2011 MRI decades after service to the Veteran's military service.  The only evidence of such a relationship comes from the Veteran's assertions that he experienced left ear hearing loss during service and continuously thereafter.  

It is well established that lay statements are competent evidence with respect to some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.' See Barr v. Nichols, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d at 1376-77.  Laypersons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a layperson is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).
While the Veteran, as a layperson, is competent to describe symptoms such as perceived difficulty hearing with his left ear, his assertions are not consistent with the audiometric examinations during service and the most recent probative VA examination in November 2016.  The Board finds more probative and competent the report from the November 2016 VA examiner. 

Therefore, the Veteran does not meet the required elements under Holton, presumptive service connection or Hensley and the claim for service connection for left ear hearing loss must be denied. 

In conclusion, the most probative evidence of record weighs against the Veteran's claim of service connection for left ear hearing loss. As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Right Ear Hearing Loss

After a thorough review of the evidence of record the Board finds that a disability rating increase for the Veteran's service-connected right ear hearing loss disability to a compensable degree is not warranted. 

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

The assignment of a particular Diagnostic Code for rating purposes is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. The Board has considered applying alternate Codes to evaluate the Veteran's right ear disability see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995), but finds that none are appropriate.

In determining that a separate rating is not warranted for right ear hearing loss, the Board initially notes that at no time during the period on appeal had the Veteran's right ear hearing loss been compensable disabling. Evaluations for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second. See 38 C.F.R. § 4.85 (2016).

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test. The horizontal rows in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  This claim is a non-initial claim for an increase in the Veteran's right ear hearing disability. 

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86.  

In this case, on the authorized audiological evaluation in December 2013, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
50
50
50

Puretone averages were 53 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear.

The audiometric findings combine for a Roman numeral I for the right ear, per Table VI. See 38 C.F.R. § 4.85.  

On the authorized audiological evaluation in November 2016 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
60
30
45
55

Pure tone averages were 48 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

The audiometric findings combine for a Roman numeral I for the right ear, per Table VI. See 38 C.F.R. § 4.85.  

The Board accepts the private audiological examinations from March 2010, August 2013, December 2014, September 2015 and September 2016.  These private audiological examinations do not measure puretone decibels at 3000 Hz.  The most recent private examination, in September 2016, does not measure puretone thresholds for 2000, 3000 or 4000 Hz, while the VA examination from November 2016 successfully measured each of the four specified thresholds.  See 38 C.F.R. § 4.86.  It is unclear whether the Maryland CNC examination was used in any of these private audiological examinations.  See 38 C.F.R. § 4.85.  Regardless, even if the Board applied the findings to the rating schedule, it would not change the evaluation.  At most, the Veteran's right ear would be assigned a Roman numeral II, which would not provide a basis for the award of a compensable disability rating under Diagnostic Code 6100.  As such, an increase in the Veteran's right ear disability rating to a compensable degree is not warranted under VA rules and regulations based on the evidence of record. 38 C.F.R. §§ 4.85, 4.86.  

In sum, the Board finds that the preponderance of the evidence is against an increase in the Veteran's right ear hearing loss in excess of 0 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 6100. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	


ORDER

Entitlement to service connection for left ear hearing loss is denied.
 
Entitlement to a disability rating in excess of 10 percent for right ear hearing loss is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


